Judgment, Supreme Court, New York County (O. Peter Sherwood, J.), entered June 3, 2010, dismissing plaintiff Malekan’s complaint and bringing up for review orders, same court and Justice, entered June 3, *4522010, which, inter alia, granted the Sakai defendants’ motion for summary judgment dismissing the complaint, and declared that Sakai Antiques, Inc. (Sakai) is the rightful owner of the subject antique, unanimously affirmed, without costs.
Supreme Court correctly determined that Sakai is the rightful owner of the antique. Plaintiff Malekan’s contention that the agreement in Farsi was an agreement to forbear, akin to a covenant not to sue, lacks support in the record. Furthermore, there is no dispute that Malekan also signed a bill of sale written in English concerning the antique, and under the circumstances, Malekan is bound by what he signed (see Shklovskiy v Khan, 273 AD2d 371, 372 [2000]).
We have reviewed Malekan’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.